The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 28, 2015

                                        No. 04-14-00412-CR

                                      Robert MARTINEZ, JR.,
                                             Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR6698
                           Honorable Maria Teresa Herr, Judge Presiding

                                           ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

       On April 23, 2015, appellant filed a pro se letter asking this court to take judicial notice
of a pending case in trial cause number 307125 and other matters, and asking for information
regarding the status of his appeal before this court.

        The request that this court take judicial notice is DENIED. The status of appellant’s
appeal in the above appellate cause number is as follows. On August 6, 2014, this court issued
an opinion dismissing appellant’s appeal. On September 4, 2014, this court denied appellant’s
motion for rehearing. Despite extensions of time from the Texas Court of Criminal Appeals in
which to file a petition for discretionary review, appellant did not file such a petition. This
court’s mandate issued on March 2, 2015.


           It is so ORDERED on the 28th day of, April 2015.

                                                       PER CURIAM

ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court